Case 1:18-cr-00041-DLC Document 474 Filed 09/17/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

S82 18cr04i-05 (DLC)
UNITED STATES OF AMERICA,
ORDER

 

 

r
i

JASCN CHRISTIAN, : | USDC SDNY

| DOCUMENT
_ ELECTRONICALLY FILED
~------~ +555 5 55 5 == x DOC #:

DATE FILED: 4, "7-202.

On September 17, 2020, the Court received a letter from

Defendant.

 

 

 

 

 

 

DENISE COTE, District Judge:

defendant requesting that the Court appoint counsel to assist
him in filing a motion for compassionate release pursuant to 18
U.S.C. $ 3582(c) (1) (A). Accordingly, it is hereby

ORDERED that C.d.A. counsel David Wikstrom is appointed to
represent the defendant in the above captioned matter.

Dated: New York, New York
September 17, 2020

Aescs

ISE mee
United sta es District Judge

 
Case 1:18-cr-00041-DLC

Copy Mailed To:

Jason Christian

85873-054

FCI Beckley

Federal Correctional Institution
P.O. Box 350

Beaver, WV 25813

Document 474 Filed 09/17/20 Page 2 of 2

 
